Title: From George Washington to Arthur St. Clair, 8 July 1783
From: Washington, George
To: St. Clair, Arthur


                        
                            sir
                            Head Quarters 8th July 1783
                        
                        I have been favored with your Letter of the 2d instant, respecting the unhappy Irregularities of the Troops
                            in Philadelphia.
                        Your proposition for sending on the Judge Advocate appeared so just, that I have directed him to proceed
                            immediately to Philadelphia & give all the Assistance in his power—I wish a happy Termination of this unlucky
                            affair.
                        The Pay Master General had left this before the Arrival of your Letter, for the purpose, among others, of
                            formg his Arrangements for settling the Accounts of the Southern Troops. With much Regard I am &ca.

                    